If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS

                                                                      UNPUBLISHED
In re Z. M. Taylor, Minor.                                            March 24, 2022

                                                                      No. 358250
                                                                      Kalamazoo Circuit Court
                                                                      Family Division
                                                                      LC No. 2019-000075-NA


Before: O’BRIEN, P.J., and SHAPIRO and BOONSTRA, JJ.

PER CURIAM.

         Respondent-mother appeals as of right the order terminating her parental rights to the minor
child, ZMT, under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist),
(c)(ii) (other conditions exist that cause the child to come within the court’s jurisdiction), (g)
(failure to provide proper care and custody), and (j) (reasonable likelihood that child would be
harmed if returned to the parent). We affirm.

                                        I. BACKGROUND

        Respondent has a history with Children’s Protective Services (CPS) dating back to 2017
for maintaining an unfit home and improperly supervising ZMT. The instant case arose in
February 2019 when respondent allegedly left the two-year old child alone in respondent’s
apartment. On March 25, 2019, a CPS worker went to verify that respondent’s home was safe for
ZMT and observed unsanitary conditions. Respondent pleaded to the allegation in the amended
removal petition filed by the Department of Health and Human Services (DHHS) that the condition
of her home fell below community standards and presented a substantial risk of harm to the child.
The trial court assumed jurisdiction over the child in April 2019.1

        Throughout the case, DHHS’s position has been that the condition of respondent’s home
was the result of severe mental health issues that she was not being treated for. At DHHS’s request,
Randall E. Haugen, Ph.D., performed a psychological evaluation on respondent. Dr. Haugen wrote
a report recommending a mental health treatment plan oriented toward teaching respondent to
identify what constitutes abusive or neglectful behavior. He opined that until respondent


1
 The child was originally placed with the biological father but was later removed from his care
and placed with a paternal relative. The father voluntarily released his parental rights to the child.


                                                 -1-
successfully completed treatment, all her visits with ZMT should be supervised. The trial court
ordered respondent to comply with this plan.

       By the June 2021 termination hearing, held more than two years after the order of
adjudication, respondent had made little progress on the case service plan. According to
respondent’s caseworkers, she did not consistently attend mental health counseling. Kristin
Sausser, who was the caseworker for the majority of the case, testified that respondent missed as
many as two counseling sessions per month, and would often call to cancel sessions at the last
minute. And the counseling that respondent did participate in did not address her problematic
behavior and thought patterns that led to ZMT’s removal. Sausser also testified that respondent
cancelled over half the parenting-time visits with ZMT that were offered. Respondent would
cancel both virtual visits and in-person visits, despite the caseworker’s offer to help her with
transportation. Even when respondent did visit ZMT, Sausser said that respondent would spend
time on her phone or watch ZMT play rather than interact with ZMT and did not respond to
admonitions to be more active with the child. Further, Sausser indicated that respondent did not
communicate appropriately with ZMT in that she spoke with the child as if he were her peer rather
than her child.

        On the second day of the termination hearing, respondent testified that she missed
parenting-time visits with ZMT because she was struggling with “sleep problems.” According to
respondent, she had recently been diagnosed with “obstructive limb movement disorder” and
another sleep disorder that she could not recall the name of. Explaining why she had not mentioned
this earlier, respondent testified that she just recently received from her doctor the results of a sleep
study and that it had taken about eight months for her to get into the study.

        The trial court found that there was sufficient evidence to terminate respondent’s parental
rights under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j), and that doing so was in the child’s best
interests.

                                           II. ANALYSIS

        Respondent argues that the trial court erred by finding that DHHS made reasonable efforts
to reunite her with ZMT because DHHS did not account for her sleeping disorder. We disagree.2

        “Under Michigan’s Probate Code, the Department has an affirmative duty to make
reasonable efforts to reunify a family before seeking termination of parental rights.” In re
Hicks/Brown, 500 Mich 79, 85; 893 NW2d 637 (2017), citing MCL 712A.18f(3)(b) and (c); MCL
712A.19a(2). “As part of these reasonable efforts, the Department must create a service plan
outlining the steps that both it and the parent will take to rectify the issues that led to court
involvement and to achieve reunification.” Id. at 85-86, citing MCL 712A.18f(3)(d). The


2
  We review for clear error a trial court’s factual findings regarding whether DHHS made
reasonable efforts to reunify a family. See In re Fried, 266 Mich App 535, 542-543; 702 NW2d
192 (2005). “A finding is clearly erroneous if, although there is evidence to support it, we are left
with a definite and firm conviction that a mistake has been made.” In re Schadler, 315 Mich App
406, 408; 890 NW2d 676 (2016) (quotation marks and citation omitted).


                                                  -2-
Michigan Supreme Court has held that “efforts at reunification cannot be reasonable under the
Probate Code if the Department has failed to modify its standard procedures in ways that are
reasonably necessary to accommodate a disability under” the Americans with Disabilities Act
(ADA), 42 USC 12101 et seq. Id. at 86.

         A public entity cannot be required to provide reasonable accommodations for a disability
of which it is unaware. Id. at 87. Respondent conceded at the termination hearing that she never
told her caseworkers that she was having sleeping issues. And there is nothing in the record to
suggest that the caseworkers should have known that respondent was suffering from a condition
separate from her mental health issues. Respondent argues that she could not have told the
caseworkers about her sleeping issues because she did not learn of her sleeping disorder until the
termination hearing, but this argument is unavailing. Even if respondent did not know her official
diagnosis until this time, she knew she was having sleeping issues and that these issues were
interfering with her parenting visitation, but she did not bring this to DHHS’s attention. Further,
it is unclear that respondent’s sleeping disorder was so limiting as to constitute a disability as
defined by the ADA. See 42 USC 12102(1). It is also unclear what accommodations respondent
believes should have been made, aside from granting her more time to comply with the case service
plan. See In re Sanborn, ___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 354916);
slip op at 4 (“When challenging the services offered, a respondent must establish he or she would
have fared better if other services had been offered.”). While respondent maintains that her sleep
issues caused her to miss parenting-time visits, she did not testify that these issues affected her
ability to participate and benefit from the other services offered to her.

         Setting aside the ADA, the record is replete with evidence that DHHS made reasonable
efforts to reunify respondent with ZMT. When this case began in March of 2019, DHHS obtained
a psychological evaluation report on respondent that outlined the therapeutic goals she needed to
meet. To help respondent achieve these goals, DHHS connected respondent with mental health
services and gave respondent more than two years to use those services. Further, DHHS enrolled
respondent in parenting classes so she could improve her parenting skills, but she did not show
sufficient benefit from them. Because transportation was an issue for respondent, DHHS would
have one of its employees drive respondent to visits with ZMT, or it would subsidize a Greyhound
bus ticket for respondent. Also, to address respondent’s unemployment, DHSS connected her with
an employment agency, but she failed to maintain consistent employment. “While [DHHS] has a
responsibility to expend reasonable efforts to provide services to secure reunification, there exists
a commensurate responsibility on the part of respondent[] to participate in the services that are
offered.” In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012). As such, the record
demonstrates DHHS provided relevant services to respondent, but she either did not fully avail
herself of the proffered services or failed to meaningfully benefit from them.

Respondent also argues that the trial court erred by finding that statutory grounds to terminate her
parental rights were proven by clear and convincing evidence. We again disagree.3



3
 We review for clear error a trial court’s decision that a ground for termination of parental rights
exists. In re Williams, 286 Mich App 253, 271; 779 NW2d 286 (2009) (quotation marks and



                                                -3-
        MCL 712A.19b(3)(c)(i) provides that the trial court may terminate a respondent’s parental
rights if there is clear and convincing evidence presented that “182 or more days have elapsed
since the issuance of an initial dispositional order” and “[t]he conditions that led to the adjudication
continue to exist and there is no reasonable likelihood that the conditions will be rectified within
a reasonable time considering the child’s age.”

        Respondent maintains that the trial court should have given her more time to benefit from
services considering her newly diagnosed sleep disorder. However, there was ample evidence
presented that respondent would not be able to address her mental health, i.e., the underlying issue
in this case, in a reasonable time. Sausser testified that respondent failed to stabilize her mental
health, despite over two years of intervention, and that she still had not progressed to the point she
could have unsupervised visits with ZMT. One of the reasons for this was that respondent failed
to consistently attend counseling. She would often call and cancel counseling sessions the day of,
and not reschedule for weeks at a time. And, as Sausser explained, respondent’s mental health
continued to be an issue with respect to her parenting, as there were times when she claimed to be
too depressed to have phone or in-person visits with ZMT. Alexis McKendrick, who took over as
the caseworker in May 2021, testified on the first day of the termination hearing that respondent
had been assigned a new therapist but that they had only met twice and discussed nothing of
substance.

         In sum, after two years of services, respondent had failed to make meaningful progress on
her mental health stability. And respondent’s alleged sleep disorder was a separate issue that had
no bearing on whether the statutory grounds were met given our conclusion that reasonable
reunification efforts were made. For these reasons, we conclude that the trial court did not clearly
err by terminating respondent’s parental rights under MCL 712A.19b(3)(c)(i). Because “[o]nly
one statutory ground need be established by clear and convincing evidence to terminate a
respondent’s parental rights,” In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011), we decline
to address whether there was sufficient evidence supporting the other statutory grounds cited by
the trial court.4

       Affirmed.

                                                                /s/ Colleen A. O’Brien
                                                                /s/ Douglas B. Shapiro
                                                                /s/ Mark T. Boonstra




citation omitted); MCR 3.997(K). A finding is clearly erroneous if this Court “is left with the
definite and firm conviction that a mistake has been made.” Id. (quotation marks and citations
omitted).
4
  Respondent does not challenge the trial court’s finding that termination was in ZMT’s best
interest. Nonetheless, we see no clear error in that ruling.


                                                  -4-